Citation Nr: 1231045	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  09-11 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for the residuals of a fracture of the radius of the left arm, affecting the elbow and wrist.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Air Force from June 1970 to March 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, in which the RO granted service connection for a lateral epicondyle old avulsion fracture calcification; degenerative joint disease; fractured left distal radius claimed as arthritis left wrist/elbow condition, and assigned an initial 10 percent rating. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appeal must be remanded to provide proper notice to the Veteran, to obtain records, and for a new examination to determine the current severity of his elbow and wrist disabilities, and the impact of those disabilities on his employability.  

There are two VA examinations of record, neither of which adequately addresses the symptomatology of the Veteran's service-connected elbow and wrist disabilities.  Specifically, those examinations do not provide a complete picture of the Veteran's range of motion of the elbow and wrist joints.  For disabilities evaluated on the basis of limitation of motion, which include disabilities of the elbow and wrist, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. § 4.59 (2011).

The March 2008 examination is inadequate in that the examiner failed to address the DeLuca factors of the impact of weakened movement, fatigability, incoordination, and pain on the Veteran's range of wrist and elbow motion.  Additionally, while the examiner noted the Veteran's complaints concerning the impact of flare-ups on his range of motion, the examiner did not attempt to make any findings concerning the impact of such flares on the Veteran's range of motion.

The August 2009 examination is inadequate as well, as the examiner did not address the range of motion of the left elbow at all.

Finally with regard to the examination, the Veteran had surgery in May 2010 for left carpal tunnel release.  The examiner should address the nature and etiology of the Veteran's neurological impairment of the left arm, including whether any neurological impairment is caused by, or otherwise related to, the Veteran's service-connected elbow and wrist disabilities.

The Board also notes that the Veteran has submitted VA treatment records through 2010, but there are currently no treatment records after August 2010.  On remand, all current VA treatment records should be obtained and associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Additionally, in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that "a request for a TDIU, whether expressly raised by a [V]eteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation."

The Court also stated that "when entitlement to TDIU is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability."  Id. at 454.  In this case, the Veteran has specifically claimed unemployability due to his elbow and wrist disabilities during the course of this appeal.  Hence, the Veteran's claim must include consideration of whether TDIU is warranted under the provisions of 38 C.F.R. §§ 3.340, 3.341, and 4.16.

Notably, considering both the Veteran's elbow and wrist disabilities, as well as his psychiatric disability, hepatitis C, and other disabilities, the Social Security Administration has declared him totally disabled since August 2005.  Accordingly, on remand, the Veteran should be provided with appropriate notice as to how to substantiate a claim for TDIU, and an appropriate medical opinion concerning his employability should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice of how to substantiate a claim for TDIU.

2.  Obtain and associate with the claims file any ongoing VA medical records.

3.  Afford the Veteran a VA joints examination to determine the current severity of his elbow and wrist disabilities.  The claims file should be provided to and be reviewed by the examiner. 

All tests deemed necessary should be conducted and the results reported in detail.  The examiner should provide range of motion in degrees, to include the degree at which pain begins.  

The examiner should comment on the functional limitations caused by weakened movement, excess fatigability, incoordination, and/or pain and any other associated symptoms, and the effect of these functional limitations on range of motion.  Any additional loss should be expressed in degrees of motion.

Moreover, the examiner should discuss the frequency and severity of flare-ups of these symptoms, and the effect of these functional limitations on range of motion.  The examiner should attempt to estimate additional loss of function during such flare-ups and such additional loss should be expressed in degrees of motion.

The examiner should describe any neurological symptoms associated with the elbow and wrist disabilities.  Regardless of any test results concerning neurological symptomatology or the lack thereof, the examiner should address whether the Veteran's May 2005 carpal tunnel symptomatology, and his associated carpal tunnel release, was caused by, or was otherwise related to, his elbow and wrist disabilities.  

As part of the examination, the examiner should opine as to whether it is at least as likely as not that the Veteran's service-connected left elbow and wrist disabilities, without regard to his age or any nonservice-connected medical problems, render him unable to secure and follow substantially gainful employment in light of his educational and vocational background and experience. 

The examiner should be informed that the Veteran is competent to describe the frequency and severity of his symptoms.  If the examiner rejects any of the Veteran's accounts of his symptomatology, the examiner should provide reasons for doing so.

A rationale for all opinions should be provided.

4.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


